Citation Nr: 1626930	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 21, 2009, for the grant of special monthly compensation (SMC) under 38 U.S.C. § 1114(s).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Board granted SMC under 38 U.S.C. §1114(s), effective September 21, 2009.  The RO implemented this award in the rating decision on appeal.  The Veteran disagreed with the effective date in a February 2013 statement.

In June 2013, the Board directed the RO to issue a statement of the case (SOC) on the effective date issue.

In December 2013, the U.S. Court of Appeals for Veterans Claims (CAVC) issued a memorandum decision which vacated the Board's March 2012 assignment of an effective date for its grant of SMC.  The CAVC found the Board erred when it assigned an effective date in the first instance as the RO did not initially consider the downstream issue of an effective date for the grant of SMC.  The CAVC noted that any Board decision that assigns an effective date in the first instance could not be changed by the RO.  See Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Accordingly, the issue needed to be remanded in order for the RO to review the issue in the first instance and then allow the Veteran the opportunity to make his arguments regarding VA's interpretation of section 38 U.S.C.A. §1114(s) (1) and 38 C.F.R. § 4.25.

The CAVC noted the June 2013 Board Remand, but it expressly indicated that its ruling (the December 2013 memorandum decision) dictated the future proceedings to take place on remand with respect to the downstream issue following the Board's grant of SMC.

Based on the foregoing, the Board, in August 2014, directed the RO to issue a Supplemental Statement of the Case (SSOC).  The RO issued the SSOC in February 2016.  Therefore, the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  In a May 1998 rating decision, VA established the Veteran's entitlement to a TDIU due to his then-only service-connected disability, PTSD, effective August 12, 1996.  In June 1999, the RO granted an earlier effective date of March 22, 1996, for the award of TDIU.

2.  Service connection was subsequently established for diabetes mellitus and peripheral neuropathy of all four extremities, effective February 26, 2003.  The combined evaluation of these disabilities was 50 percent.

3.  Service connection for visual field defect was established, effective September 21, 2009, and assigned a 10 percent evaluation.  The disabilities other than PTSD now combined to 60 percent, effective September 21, 2009.

4.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; bilateral peripheral neuropathy of the upper and lower extremities, each rated at 10 percent disabling; visual field defect evaluated at 10 percent disabling; diabetic eye complications of retinopathy and cataracts evaluated as noncompensable; and erectile dysfunction evaluated as noncompensable.  The combined evaluation is 90 percent.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 2009, for the grant of SMC under 38 U.S.C.A. § 1114(s) are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.350 and 3.400 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

Request for an earlier effective date is a downstream issue from the grant of the benefit sought.  Once service connection is granted and a Notice of Disagreement is filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA has completed all necessary development.  

Earlier Effective Date 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2014).  Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).  Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  


Merits Analysis

The Veteran, through counsel, contends that VA should grant a date earlier than September 21, 2009, for SMC.  He argues, in a September 2013 statement, that VA "relied upon a misinterpretation of the provisions of 38 U.S.C. § 1114(s)(1)" when it determined the effective date.  Specifically:

[t]he plain language of 38 U.S.C. § 1114(s)(1) does not expressly or implicitly contemplate that the additional disabilities independently rated shall be 'combined' as that term is used by the VA's combined rating table found at 38 C.F.R. § 4.25.  Congress's use of the term 'independently rated' must be read to mean that additional disabilities are added together and not 'combined' as that term is used by the VA's combined rating table found at 38 C.F.R. § 4.25.  Id.

The Veteran's counsel argued the same point before the CAVC in October 2015 in Gazelle v. McDonald.  The CAVC rejected the argument in February 2016, holding that VA should use 38 C.F.R. § 4.25 to determine eligibility for SMC under 38 U.S.C. § 1114(s)(1).  Gazelle v. McDonald, 27 Vet. App. 461, 463 (2016).  The Board notes the Veteran's counsel has appealed Gazelle to the U.S. Court of Appeals for the Federal Circuit.  Notwithstanding this, he acknowledges that the CAVC's decision "controls" the outcome of this case and "request[s] that the Board proceed with" the Veteran's appeal.  May 2016 statement.

The Veteran, through counsel, has not argued that VA misapplied 38 C.F.R. § 4.25 when it determined the effective date of the SMC benefits.  Indeed, the Veteran's sole argument was whether § 4.25 applied.  Although the CAVC answered that question, the Board finds it instructive to analyze the application of § 4.25.

A review of the procedural history in this case shows that in a May 1998 rating decision, the RO granted entitlement to a TDIU, effective August 12, 1996.  At that time, the only disability for which the Veteran was service connected was PTSD.  In a June 1999 rating decision, the RO granted the TDIU as of March 22, 1996.  

In a May 2003 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent evaluation, effective February 26, 2003.  It also granted service connection for peripheral neuropathy of all four extremities, and assigned each a 10 percent evaluation, effective February 26, 2003.  Lastly, it granted service connection for diabetic retinopathy and erectile dysfunction and assigned noncompensable evaluations, effective February 26, 2003.  The combined disability rating for the disabilities other than PTSD was 50 percent.  See 38 C.F.R. § 4.25.  The Board will explain how it determined that the combined evaluation for the service-connected disabilities, other than PTSD, combined to 50 percent.  

The provisions of 38 C.F.R. § 4.25 address the combined ratings table, which is used when determining the combined evaluation for all of a veteran's service-connected disabilities.  The disability evaluations are not simply added.  For example, in this case, one would not add 20 percent (diabetes mellitus) to 40 percent (10 percent for each of the four extremities) to come up with a 60 percent combined disability evaluation.  Rather, one would go to the table in 38 C.F.R. § 4.25.  

There, it states that to use the table, the disabilities will be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of table I.  Id.  However, when a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added, not combined, before proceeding with further combinations.  38 C.F.R. § 4.26.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity for all further combinations.  Id.  

Here, at the time of the May 2003 rating decision, the Veteran had 10 percent disability evaluations for both upper and both lower extremities.  Going to the combined ratings table, 10 percent plus 10 percent equals 19 percent.  Then 19 percent plus 10 percent equals 27 percent.  Then 27 percent plus 10 percent equals 34 percent.  Applying the bilateral factor to 34 percent, ten percent of 34 percent is 3.4.  Thus, adding the total combined evaluation of 34 percent for the upper and lower extremities, to 3.4, the combined evaluation including the bilateral factor becomes 37.4 percent, which rounds down to 37 percent.  Because this is greater than the Veteran's 20 percent evaluation, the 37 percent evaluation becomes the greatest evaluation.  Going to the combined ratings table, 37 percent plus 20 percent equals exactly 50 percent.  See 38 C.F.R. § 4.25.

In an April 2010 rating decision, the RO granted service connection for visual field defect and assigned a 10 percent evaluation, effective September 21, 2009.  The disabilities other than PTSD now combined to 60 percent, effective September 21, 2009.  Adding the 10 percent to the combined 50 percent equals 55 percent, which rounds up to 60 percent.  Id.  This is why the disabilities other than PTSD now combine to 60 percent.  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i). 

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

The CAVC has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The CAVC declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, VA granted a TDIU based solely on PTSD.  Although PTSD was not rated as 100 percent, for special monthly compensation purposes, this disability satisfied the requirement of a "service-connected disability rated as total."  Id. at 251; see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has an additional service-connected disabilities (i.e. diabetes mellitus, peripheral neuropathy of all four extremities, and visual defect) that, when combined, independently establish a 60 percent evaluation, the criteria for SMC at the housebound rate were met as of September 21, 2009. 


ORDER

An effective date prior to September 21, 2009, for the grant of SMC is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


